 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

 

This Intellectual Property Security Agreement (“IP Security Agreement”), is
entered into this 8th day of June, 2016 (the “IP Security Agreement”) by and
between QUANTUMSPHERE, INC., a Nevada corporation with its address at 2905 Tech
Center Dr., Santa Ana, CA 92705 (the “Borrower”) and FIRSTFIRE GLOBAL
OPPORTUNITIES FUND, LLC, a Delaware limited liability company, with its address
at 1040 First Avenue, Suite 190, New York, NY 10022 (“Collateral Agent”), on
behalf of each of the secured parties listed on the signature page hereto
(collectively, the “Secured Parties”).

 

RECITALS

 

WHEREAS, this IP Security Agreement is a supplement to that certain Security
Agreement and Intercreditor and Collateral Agent Agreement, dated as of even
date herewith, by and between the Borrower and the Secured Parties
(collectively, the “Agreement”);

 

WHEREAS, all capitalized terms not defined herein shall have the definitions
ascribed to them in the Agreement, and are incorporated herein by reference. If
there is a conflict between the definitions, terms or provisions of this IP
Security Agreement and the Agreement, the definitions, terms or provisions of
the Agreement shall control; and

 

WHEREAS, this IP Security Agreement is executed for the purpose of filing a
short form security agreement in the United States Patent and Trademark Office
(the “USPTO”), which sets forth the Borrower’s pledge of its intellectual
property as security for the indebtedness, represented by the Secured Promissory
Notes (collectively, “Notes”), issued by Borrower in favor of the Secured
Parties.

 

1.GRANT OF SECURITY INTEREST

 

The Borrower hereby grants to the Lender a security interest in and lien on all
of the intellectual property assets owned by the Borrower, including without
limitation all patents and trademarks set forth in Exhibit A, attached hereto
and incorporated herein by reference, wherever located and whether now owned or
hereafter acquired, all goodwill of the business of the Borrower connected with
the use of, or otherwise symbolized by, such intellectual property, all rights
to sue for infringement of such intellectual property, and all parts,
replacements, substitutions, profits, products, amendments, updates and cash and
non-cash proceeds of any of the foregoing (including insurance proceeds, of any
kind, including those payable by reason of loss or damage thereto) in any form
and wherever located, and all written or electronically recorded books and
records relating to any such assets and other rights relating thereto, wherever
located and whether now owned or hereafter acquired (collectively the “IP
Collateral”).

 

2.REPRESENTATIONS, WARRANTIES, COVENANTS AND MISCELLANEOUS

 

All other terms, conditions, agreements, obligations, representations,
warranties, covenants, definitions, exhibits and miscellaneous terms,
conditions, agreements and obligations set forth in the Agreement are restated
and incorporated herein by reference.

 

[Signatures appear on the following page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Intellectual Property
Security Agreement to be duly executed as of the day and year first above
written.

 

QUANTUMSPHERE, INC. (BORROWER)         By:       Kevin Maloney     Chief
Executive Officer & President         FIRSTFIRE GLOBAL OPPORTUNITIES   FUND, LLC
(COLLATERAL AGENT),   on behalf of the Secured Parties listed below         By:
    Name:     Title:           SECURED PARTIES         FIRSTFIRE GLOBAL
OPPORTUNITIES FUND, LLC         By:     Name:     Title:           PURITAN
PARTNERS, LLC         By:     Name:     Title:           ROCKWELL CAPITAL
PARTNERS, INC.         By:     Name:     Title:                 By: TOMER COHEN
            By: FRANCIS POLI  

 

 

 

 

EXHIBIT A

 

QUANTUMSPHERE, INC. - IP PORTFOLIO

 

IP   Case No.   Title of Invention   Document No.   Document Date   Inventors  
Status                           PATENT   QSINC.002A   METHOD AND APPARATUS FOR
FORMING NANO-PARTICLES   App. No. 10/840409
Patent No. 7,282,167   Filed: 5/06/04
Patented: 10/16/07   Carpenter   Issued PATENT   QSINC.003A   NANO-MATERIAL
CATALYST DEVICE   App. No. 10/983993 Patent No. 7,897,294   Filed: 11/8/2004
Patented: 3/1/2011   Carpenter   Issued PATENT   QSINC.007A   METHOD AND
APPARATUS FOR FORMING NANO-PARTICLES   App. No. 11/591787 Patent No. 7,803,295  
Filed: 11/2/2006 Patented: 9/28/2010   Carpenter   Issued PATENT   QSINC.007C1  
  App. No. 12/924136 Patent No. 8,500,427   Filed: 09/21/2010 Patented: 08/06/13
  Carpenter   Issued PATENT   QSINC.011CP1   COMPOSITIONS OF NANOMETAL PARTICLES
CONTAINING A METAL OR ALLOY AND PLATINUM PARTICLES FOR USE IN FUEL CELLS   App.
No. 11/781909 Patent No. 7,955,755   Filed: 07/23/2007 Patented:06/07/2011  
McGrath, Carpenter   Issued PATENT   QSINC.011CP1C1     App. No. 13/110841
Patent No. 8,211,594   Filed: 05/18/2011 Patented: 07/3/2012   McGrath,
Carpenter   Issued PATENT   QSINC.013A   APPARATUS FOR UNIFORM FEEDING OF
POWDERS   App. No. 11/254627 Patent No. 7,713,043   Filed: 10/20/2005
Patented:05/11/2010   Dopp, Nettleton   Issued PATENT   QSINC.018A  
ELECTRO-CATALYTIC RECHARGING COMPOSITION   App. No. 11/745957 Patent No.
7,709,127   Filed: 5/8/2007 Patented: 5/4/2010   Maloney, Dopp   Issued PATENT  
QSINC.024P2C4   SYSTEM AND METHOD FOR AMMONIA SYNTHESIS   App. No. 14/085,500
Patent No. 9,272,920   Filed: 11/20/2013 Patented:03/01/2016   Carpenter,
Maloney   Issued PATENT   QSINC.036A   A METAL HYDRIDE FUEL CELL CARTRIDGE AND
ELECTROLYZER ELECTRODE   App. No. 12/624,864 Patent No. 7,700,214   Filed:
11/24/2009 Patented:04/20/2010   Iyer, Canuso   Issued PATENT   QSINC.044PR  
IMPROVED CHEMICAL SYNTHESIS USING HIGHLY REACTIVE, NANO-SIZED, CATALYTIC
MATERIALS   App. No. 62343749   Filed: 05/31/2016   Maloney, Griffith, Rodriguez
  Pending TRADEMARK   QSINC.003T   QSI-NANO   App. No. 78/476053 Reg. No.
3160151  

Filed: 8/30/2004 Registered:

10/17/2006

  N/A   Registered TRADEMARK   QSINC.004T   QUANTUMSPHERE   App. No. 78/476063
Reg. No. 3072883   Filed: 8/30/2004 Registered: 3/28/2006   N/A   Registered
TRADEMARK   QSINC.005T  

QUANTUMSPHERE

(stylized C3with design)

  App. No. 78/476060 Reg. No. 3072882   Filed: 8/30/2004 Registered: 3/28/06  
N/A   Registered TRADEMARK   QSINC.041T   METAIR   App. No. 85/659,672 Reg. No.
4,429,611   Filed: 06/22/2012 Registered: 11/05/2013   N/A   Registered

 

 

 

 

 

